Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a 371 of PCT/CN2018/107053, filed on 09/21/2018.
Claims 1-4, 7, 10-16 and 17 are currently pending in the instant patent application.
The preliminary amendment filed on 04/04/2022, amending claims 1, and 7, and canceling claims 5-6, 8-9, and 18-23 is acknowledged. 

Election/Restriction
Applicant's election with traverse of Group I, Claims 1-4, 7 and 10-13, drawn to a recombinant OxDC, wherein the recombinant OxDC is recombinantly expressed in an filamentous fungal host cell, resulting in a form and degree of glycosylation different from an original OxDC expressed in an original host cell, wherein the  form and degree of glycosylation of the recombinant OxDC is specific to the filamentous fungal host cell, and a recombinant filamentous fungal host cell, wherein a chromosome DNA of the recombinant filamentous fungal host cell contains a sequence  encoding the recombinant OxDC described in claim 1, and the sequence of  the amino acids 20 to 470 of SEQ ID NO: 1 as species  in the response filed on 04/04/2022 is acknowledged.  
Arguments: The traversal is on the ground(s) that Cowley et al. (WO 2016/16455 A2) teaches an oxalate decarboxylase (OxDC) enzyme, however, said OxDC is expressed in filamentous fungal host cell Aspergillus, in contrast, amended claim 1 recites the filamentous fungal host is Trichoderma, and applicants request to withdraw the Restriction requirement and examine all the Groups.
Response: This is not found persuasive because a recombinant OxDC, wherein the recombinant OxDC is recombinantly expressed in a filamentous fungal host cell of Group I and a method for constructing the recombinant filamentous fungal host cell of Group II, are each patentably distinct product and method of making or using the same.  The only shared technical feature of these groups is that they all relate to an oxalate decarboxylase (OxDC) enzyme.  However, this shared technical feature is not a “special technical feature” as defined by PCT Rule 13.2 as it does not define a contribution over the art. Cowley et al. (WO 2016/16455 A2, publication 10/06/2016, see IDS) teach an oxalate decarboxylase (OxDC) enzyme, which is recombinantly expressed in a filamentous fungal host cell Aspergillus, and the oxalate decarboxylase (OxDC) enzyme, which is recombinantly expressed in a filamentous fungal host cell Aspergillus will have inherently glycosylation pattern specific to the filamentous fungal host cell. Thus, an oxalate decarboxylase (OxDC) enzyme, which is recombinantly expressed in a filamentous fungal host cell and method of use thereof does not make contribution over the prior art and lack unity of invention. Besides, 37 CFR 1.475 does not provide for multiple products and/or methods within a single application. Therefore, inventions of Group I - II lack unity of invention. Regarding the arguments that instant claim OxDC is expressed in filamentous fungal host Trichoderma, but Cowley et al. expressed in filamentous fungal host Aspergillus, which is not persuasive because it is obvious to a skilled artisan to express OxDC into filamentous fungal host Trichoderma instead of filamentous fungal host Aspergillus by substituting one filamentous fungal host Aspergillus with Trichoderma is obvious under the provision of KSR, i.e. Simple substitution of one known element for another to obtain predictable result. Therefore, an oxalate decarboxylase (OxDC) enzyme, which is recombinantly expressed in a filamentous fungal host cell and method of use thereof does not make contribution over the prior art and lack unity of invention.
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-4, 7 and 10-13 are present for examination.



Priority
Acknowledgement is made of applicants claim for foreign priority under 35 U.S.C. 119(a)-(d) to a foreign patent application CHINA 201810177819.3, filed on 03/05/2018 without English translation. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 11/19/2020 and 02/25/2021 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are considered by the examiner. The signed copies of 1449 are enclosed herewith.

Specification Objections
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see, pages 19, 36, 39-41 and 42). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP §  608.01.

	
Specification objections and Non-compliance of Sequence Rule
The disclosure is objected to because of the following informalities: 
2422.01-.04     The Requirement for Exclusive Conformance; Sequences Presented
in Specification, Drawing and Claims; the 37 CFR 1.821(b) requires….Any sequence more than 10 nucleotides or more than 3 amino acids, regardless  of  the format or the manner of presentation of that sequence  in  the Claims, Specification or Drawings the  sequence must  still be  included in  the  Sequence Listing  and the  sequence identifier (“SEQ ID NO:X”) must be used (see, Specification: page 18, 19, 21, 22, 25-27, 29, 31, 33-34, 35-36, 38-39, 43-46, and 49-51). Appropriate correction is required.

Drawings
Drawings submitted on 09/09/2020 are not accepted by the Examiner because the wordings are not clear and legible. Appropriate correction is required.


Claim Objections
Claims 1-4, 7, 12 and 13 are objected to in the recitation “OxDC”; as abbreviations should not be used without at least once fully setting forth what they are used for. Appropriate correction is required.
Claim 7 is objected to in the recitation “recombinant OxDC as described in claim 1”, which should be changed to “recombinant OxDC of claim 1”. Appropriate correction is required.
Claim 7 is objected to in the recitation “Agrocybe Cylindracea”, which should be changed to “Agrocybe cylindracea”. Appropriate correction is required.
Claim 7 is objected to in the recitation “Tricholoma Lobayensc Heim”, which should be changed to “Tricholoma lobayensc Heim”. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 7, 10-12 and 13 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claim 7 is indefinite in the recitation “the chromosome DNA”, lacks antecedent basis and claim 7 in the precedence does not recite anything about “chromosome DNA”. Similarly, claim 1 upon which claim 7 depends does not recite anything about “chromosome DNA”. Therefore, the recitation “the chromosome DNA” lacks antecedent basis in claim 7. Clarification is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

A.	Written Description
Claims 7, 10-12 and 13 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 7 and 13 are directed to a recombinant filamentous fungal host cell, wherein the chromosome DNA of the recombinant filamentous fungal host cell contains a sequence of OxDC genes encoding the recombinant OxDC, wherein the sequence encoding the recombinant OxDC is selected from the sequences set forth in SEQ ID NO: 9, SEQ ID NO: 10, SEQ ID NO: 11, SEQ ID NO: 12, SEQ ID NO: 13, SEQ ID NO: 14, SEQ ID NO: 15 and SEQ ID NO: 16; or is at least 50% identical to any of the sequences set forth in SEQ ID NOs: 9-16.
The Court of Appeals for the Federal Circuit has recently held that a “written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” University of California v. Eli Lilly and Co., 1997 U.S. App. LEXIS 18221, at *23, quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993).  To fully describe a genus of genetic material, which is a chemical compound, applicants must (1) fully describe at least one species of the claimed genus sufficient to represent said genus whereby a skilled artisan, in view of the prior art, could predict the structure of other species encompassed by the claimed genus and (2) identify the common characteristics of the claimed molecules, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or a combination of these (paraphrased from Enzo Biochemical).
University of Rochester v. G.D. Searle & Co. (69 USPQ2d 1886 (2004)) specifically points to the applicability of both Lily and Enzo Biochemical to methods of using products, wherein said products lack adequate written description.  While in University of Rochester v. G.D. Searle & Co. the methods were held to lack written description because not a single example of the product used in the claimed methods was described, the same analysis applies wherein the product, used in the claimed methods, must have adequate written description (see Enzo paraphrase above).
Thus, claims 7 and 13 are drawn to a recombinant filamentous fungal host cell comprising any polynucleotide encoding the OxDC polypeptide, wherein the polynucleotide is at least 50% identical to the sequence of SEQ ID NO: 9-16, i.e. 50% non-identity that encompasses many OxDC genes derived from many unknown sources and many mutants, variants, and fragments thereof, which can have wide variety of unknown structures.  
As discussed in the written description guidelines the Written Description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  A representative number of species means that the species, which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
Claims are drawn to very broadly a recombinant filamentous fungal host cell comprising any polynucleotide encoding the OxDC polypeptide, wherein the polynucleotide is at least 50% identical to the sequence of SEQ ID NO: 9-16, i.e. 50% non-identity that encompasses many OxDC genes derived from many unknown sources and many mutants, variants, and fragments thereof, which can have wide variety of unknown structure, whose structures are not fully described in the specification. No information, beyond the characterization of polynucleotides encoding OxDC polypeptides has been provided, which would indicate that applicants had possession of the claimed genus of genes or polynucleotides encoding OxDC polypeptides in a recombinant filamentous fungal host cell. The specification does not contain sufficient disclosure of the structure with function of all the OxDC genes or polynucleotides within the scope of the claimed genus. The genus of polynucleotides encoding polypeptides claimed is a large variable genus including many mutants, variant and fragments thereof, which can have wide variety of structures. Therefore, many structurally unrelated genes or polynucleotides (OxDC) within the scope of these claims. The specification discloses the structure of only few representative species of the claimed genus, which is insufficient to put one of skill in the art in possession of the attributes and features of all species within the claimed genus. Therefore, one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed.
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-4, 7 and 10-13 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as anticipated by Cowley et al. (High efficiency oxalate-degrading enzymes for degradation of insoluble and soluble oxalate. WO 2016/16455 A2, publication 10/06/2016, see IDS).
The Broadest Reasonable Interpretation (BRI) of claim 1, which is drawn to recombinant OxDC, wherein the recombinant OxDC is recombinantly expressed in a filamentous fungal host cell, resulting in a form and degree of glycosylation different from an original OxDC expressed in an original host cell, wherein the form and degree of glycosylation of the recombinant OxDC is specific to the filamentous fungal host cell, wherein the recombinant OxDC consists of the amino acids 20 to 470 of SEQ ID NO: 1 (elected species), or amino acids 25 to 472 of SEQ ID NO: 2, or amino acids 20 to 455 of SEQ ID NO: 3, or amino acids 21 to 447 of SEQ ID NO: 4, the amino acids 20 to 470 of SEQ ID NO: 5, or amino acids 21 to 455 of SEQ ID NO: 6, or amino acids 25 to 440 of SEQ ID NO: 7, or amino acids 24 to 472 of SEQ ID NO: 8, and the filamentous fungal host cell is Trichoderma host cell.  
Regarding claims 1-4, Cowley et al. (WO 2016/16455 A2, publication 10/06/2016, see IDS) teach an oxalate decarboxylase (OxDC) enzyme, which is 100% identical to amino acids 20 to 470 of SEQ ID NO: 1 of the instant application (see, sequence alignment as shown below), and that is recombinantly expressed in a filamentous fungal host cell Aspergillus, and the oxalate decarboxylase (OxDC) enzyme, which is recombinantly expressed in the filamentous fungal host cell Aspergillus, will have inherently similar glycosylation pattern specific to the filamentous fungal host cell as claimed. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594. 
RESULT 2
BDG35468
ID   BDG35468 standard; protein; 452 AA.
XX
AC   BDG35468;
XX
DT   17-NOV-2016  (first entry)
XX
DE   Agrocybe aegerita A0/A8 mutant (D-18) oxalate decarboxylase, SEQ ID 43.
XX
KW   Oxalate decarboxylase; antiinflammatory; cardiant; crohns disease;
KW   endocrine-gen.; enzyme engineering; fanconi albertini zellweger syndrome;
KW   gastrointestinal-gen.; growth-disorder-gen.; heart disease;
KW   hyperoxaluria; immunosuppressive; inflammatory bowel disease;
KW   metabolic-gen.; mutein; osteopathic; oxalate degradation; oxalosis;
KW   protein stabilization; protein therapy; therapeutic; ulcerative colitis;
KW   urolithiasis; uropathic.
XX
OS   Agrocybe aegerita; A0.
OS   Synthetic.
XX
CC PN   WO2016161455-A2.
XX
CC PD   06-OCT-2016.
XX
CC PF   04-APR-2016; 2016WO-US025937.
XX
PR   02-APR-2015; 2015US-0141976P.
XX
CC PA   (CAPT-) CAPTOZYME LLC.
XX
CC PI   Cowley AB,  Cowley H,  Yan Q,  Li Q;
XX
DR   WPI; 2016-62493P/72.
XX
CC PT   Composition for reducing oxalate and for treating a disorder associated 
CC PT   with elevated levels of oxalate comprises oxalate-degrading enzymes.
XX
CC PS   Claim 9; SEQ ID NO 43; 119pp; English.
XX
CC   The present invention relates to a composition, useful for treating a 
CC   disorder associated with elevated levels of oxalate. The composition 
CC   comprises: (a) oxalate-degrading enzymes (oxalate decarboxylase, OxDC), 
CC   where the oxalate-degrading enzyme is a trimer at a pH below 3.0 and has 
CC   9-24 or less arginine and lysine amino acids within the entire hexamer 
CC   interface; and (b) a polymer that results in a shift of the pH activity 
CC   profile of greater than 1.0 pH unit. The invention further relates to: 
CC   (1) a method for reducing oxalate, urinary oxalate, or total oxalate and 
CC   for treating a disorder associated with elevated levels of oxalate in a 
CC   mammal by administering the composition; (2) a method for reducing 
CC   oxalate in foodstuff and/or beverage and food process by administering 
CC   the composition; (3) an expression cassette comprising a nucleic acid 
CC   sequence encoding oxalate degrading enzymes; (4) a method for increasing 
CC   the stability of an oxalate-reducing enzyme having a hexamer interface by
CC   altering the enzyme through replacement of aspartic acid and glutamic 
CC   acid amino acids with polar amino acids at the hexamer interface such 
CC   that the net ionic charge decreases at a pH of 2.0; and (5) an oxalate-
CC   reducing enzyme produced by the above-method. The disorder associated 
CC   with elevated levels of oxalate includes primary hyperoxaluria, 
CC   hyperoxaluria, absorptive hyperoxaluria, enteric hyperoxaluria, 
CC   idiopathic calcium oxalate kidney stone disease (urolithiasis), Zellweger
CC   spectrum disease, vulvodynia, oxalosis associated with end-stage renal 
CC   disease, cardiac conductance disorder, inflammatory bowel disease, 
CC   Crohn's disease and ulcerative colitis. The present sequence is an 
CC   Agrocybe aegerita A0/A8 mutant oxalate decarboxylase sequence, used in 
CC   the invention for reducing oxalate, urinary oxalate, or total oxalate and
CC   for treating a disorder associated with elevated levels of oxalate in a 
CC   mammal.
XX
SQ   Sequence 452 AA;

  Query Match             100.0%;  Score 2349;  DB 23;  Length 452;
  Best Local Similarity   100.0%;  
  Matches  451;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 APAPSSAASSIVVSATSSSTVSSAPVSVSSFLPTTSIAAATPSSIAVALSSTATVPFIDL 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          2 APAPSSAASSIVVSATSSSTVSSAPVSVSSFLPTTSIAAATPSSIAVALSSTATVPFIDL 61

Qy         61 NPNGPLWDPSVSGVPQAERGSLGATIMGPTDVDTTKANPDLLAPPTTDHGSVDNAKWAFS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         62 NPNGPLWDPSVSGVPQAERGSLGATIMGPTDVDTTKANPDLLAPPTTDHGSVDNAKWAFS 121

Qy        121 LSHNRLQTGGWAREQNIGAMPIATEMASVNMRLEPGAIRELHWHKTAEWAYVLKGNTQVT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        122 LSHNRLQTGGWAREQNIGAMPIATEMASVNMRLEPGAIRELHWHKTAEWAYVLKGNTQVT 181

Qy        181 AVDQNGKNFIGTVGPGDLWYFPPGIPHSLQATGDDPEGSEFILVFDSGAFSEDSTFLLTD 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        182 AVDQNGKNFIGTVGPGDLWYFPPGIPHSLQATGDDPEGSEFILVFDSGAFSEDSTFLLTD 241

Qy        241 WMSHVPVEVLAKNFQTDISAFARIPAEELYIFPAAVPPDSQQDPTSPEGTVPNPFTFALS 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        242 WMSHVPVEVLAKNFQTDISAFARIPAEELYIFPAAVPPDSQQDPTSPEGTVPNPFTFALS 301

Qy        301 KVPPMQLSGGTAKIVDSTTFTVSKAIA AAEVTIEPGAIRELHWHPTQDEWSFFIEGRARM 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        302 KVPPMQLSGGTAKIVDSTTFTVSKAIA AAEVTIEPGAIRELHWHPTQDEWSFFIEGRARM 361

Qy        361 TIFAAQSNARTFDYQAGDIGYVPATMGHYVENIGNTTVRYLEIFNTAVFEDISLSNWLAL 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        362 TIFAAQSNARTFDYQAGDIGYVPATMGHYVENIGNTTVRYLEIFNTAVFEDISLSNWLAL 421

Qy        421 TPPELVKAHLGFDDATMAHLAKVKPIVVGPA 451
              |||||||||||||||||||||||||||||||
Db        422 TPPELVKAHLGFDDATMAHLAKVKPIVVGPA 452

Similarly, the enzyme activity at various pH of the OxDC as claimed is also inherently associated with the OxDC polypeptide of Cowley et al. because structurally both the enzymes are same. Because the recombinant OxDC polypeptide expressed in any filamentous host cell  of the claimed invention and that a recombinant OxDC polypeptide expressed in any filamentous host cell  of the reference is one and the same, Examiner takes the position that the OxDC activity and maintaining said activity at various pH disclosed in the reference is inherently same  as claimed in claims 2 and 3. Since the Office does not have the facilities for examining and comparing applicants' OxDC protein with the protein of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product (i.e. recombinant OxDC protein) and the product of the prior art (i.e., recombinant OxDC protein). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594. 
Besides, according to MPEP 2112.01- when structure recited in the reference is substantially identical to that of the claims, claimed properties, or functions are presumed to be inherent.
2112.01 Composition, Product, and  Apparatus Claims [R-07.2015]
I. PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).

Claim 4 is included in this rejection because claim 4 is a Product by Process claim. While claim 4 recites product (OxDC) in product by process form, patentability of a product by process claim is determined by the characteristics, of the product only. As there is no evidence that the recombinant OxDC product as recited in claim 4 would be any different from the recombinant OxDC recited by the Cowley et al. see, MPEP 2113:
2113 Product-by-Process Claims [R-08.2017]
I. PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)

Therefore, Cowley et al. anticipate claims 1-4 of the instant application as written.
 

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

Claim 1-4, 7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cowley et al. (High efficiency oxalate-degrading enzymes for degradation of insoluble and soluble oxalate. WO 2016/16455 A2, publication 10/06/2016, see IDS) as applied to claims 1-4 above, and further in view of Landowski et al. (Protease deficient filamentous fungal cells and methods of use thereof. WO 2013/102674 A2, publication 07/11/2013, IDS), Wang et al. (CN106939315B, publication 11/07/2017, see Machine translated document, and IDS), and Sidhu et al. (Purification and isolation of recombinant oxalate degrading enzymes and spray-dried particles containing oxalate degrading enzymes. US 2013/0216515A1, publication 08/22/2013).
The Broadest Reasonable Interpretation (BRI) of claim 1, which is drawn to recombinant OxDC, wherein the recombinant OxDC is recombinantly expressed in a filamentous fungal host cell, resulting in a form and degree of glycosylation different from an original OxDC expressed in an original host cell, wherein the form and degree of glycosylation of the recombinant OxDC is specific to the filamentous fungal host cell, wherein the recombinant OxDC consists of the amino acids 20 to 470 of SEQ ID NO: 1 (elected species), or amino acids 25 to 472 of SEQ ID NO: 2, or amino acids 20 to 455 of SEQ ID NO: 3, or amino acids 21 to 447 of SEQ ID NO: 4, the amino acids 20 to 470 of SEQ ID NO: 5, or amino acids 21 to 455 of SEQ ID NO: 6, or amino acids 25 to 440 of SEQ ID NO: 7, or amino acids 24 to 472 of SEQ ID NO: 8, and the filamentous fungal host cell is Trichoderma host cell.  
Regarding claims 1-4, Cowley et al. (WO 2016/16455 A2, publication 10/06/2016, see IDS) teach an oxalate decarboxylase (OxDC) enzyme, which is 100% identical to amino acids 20 to 470 of SEQ ID NO: 1 of the instant application (see, sequence alignment as shown below), and that is recombinantly expressed in a filamentous fungal host cell Aspergillus, and the oxalate decarboxylase (OxDC) enzyme, which is recombinantly expressed in the filamentous fungal host cell Aspergillus, will have inherently similar glycosylation pattern specific to the filamentous fungal host cell as claimed. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594. 
RESULT 2
BDG35468
ID   BDG35468 standard; protein; 452 AA.
XX
AC   BDG35468;
XX
DT   17-NOV-2016  (first entry)
XX
DE   Agrocybe aegerita A0/A8 mutant (D-18) oxalate decarboxylase, SEQ ID 43.
XX
KW   Oxalate decarboxylase; antiinflammatory; cardiant; crohns disease;
KW   endocrine-gen.; enzyme engineering; fanconi albertini zellweger syndrome;
KW   gastrointestinal-gen.; growth-disorder-gen.; heart disease;
KW   hyperoxaluria; immunosuppressive; inflammatory bowel disease;
KW   metabolic-gen.; mutein; osteopathic; oxalate degradation; oxalosis;
KW   protein stabilization; protein therapy; therapeutic; ulcerative colitis;
KW   urolithiasis; uropathic.
XX
OS   Agrocybe aegerita; A0.
OS   Synthetic.
XX
CC PN   WO2016161455-A2.
XX
CC PD   06-OCT-2016.
XX
CC PF   04-APR-2016; 2016WO-US025937.
XX
PR   02-APR-2015; 2015US-0141976P.
XX
CC PA   (CAPT-) CAPTOZYME LLC.
XX
CC PI   Cowley AB,  Cowley H,  Yan Q,  Li Q;
XX
DR   WPI; 2016-62493P/72.
XX
CC PT   Composition for reducing oxalate and for treating a disorder associated 
CC PT   with elevated levels of oxalate comprises oxalate-degrading enzymes.
XX
CC PS   Claim 9; SEQ ID NO 43; 119pp; English.
XX
CC   The present invention relates to a composition, useful for treating a 
CC   disorder associated with elevated levels of oxalate. The composition 
CC   comprises: (a) oxalate-degrading enzymes (oxalate decarboxylase, OxDC), 
CC   where the oxalate-degrading enzyme is a trimer at a pH below 3.0 and has 
CC   9-24 or less arginine and lysine amino acids within the entire hexamer 
CC   interface; and (b) a polymer that results in a shift of the pH activity 
CC   profile of greater than 1.0 pH unit. The invention further relates to: 
CC   (1) a method for reducing oxalate, urinary oxalate, or total oxalate and 
CC   for treating a disorder associated with elevated levels of oxalate in a 
CC   mammal by administering the composition; (2) a method for reducing 
CC   oxalate in foodstuff and/or beverage and food process by administering 
CC   the composition; (3) an expression cassette comprising a nucleic acid 
CC   sequence encoding oxalate degrading enzymes; (4) a method for increasing 
CC   the stability of an oxalate-reducing enzyme having a hexamer interface by
CC   altering the enzyme through replacement of aspartic acid and glutamic 
CC   acid amino acids with polar amino acids at the hexamer interface such 
CC   that the net ionic charge decreases at a pH of 2.0; and (5) an oxalate-
CC   reducing enzyme produced by the above-method. The disorder associated 
CC   with elevated levels of oxalate includes primary hyperoxaluria, 
CC   hyperoxaluria, absorptive hyperoxaluria, enteric hyperoxaluria, 
CC   idiopathic calcium oxalate kidney stone disease (urolithiasis), Zellweger
CC   spectrum disease, vulvodynia, oxalosis associated with end-stage renal 
CC   disease, cardiac conductance disorder, inflammatory bowel disease, 
CC   Crohn's disease and ulcerative colitis. The present sequence is an 
CC   Agrocybe aegerita A0/A8 mutant oxalate decarboxylase sequence, used in 
CC   the invention for reducing oxalate, urinary oxalate, or total oxalate and
CC   for treating a disorder associated with elevated levels of oxalate in a 
CC   mammal.
XX
SQ   Sequence 452 AA;

  Query Match             100.0%;  Score 2349;  DB 23;  Length 452;
  Best Local Similarity   100.0%;  
  Matches  451;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 APAPSSAASSIVVSATSSSTVSSAPVSVSSFLPTTSIAAATPSSIAVALSSTATVPFIDL 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          2 APAPSSAASSIVVSATSSSTVSSAPVSVSSFLPTTSIAAATPSSIAVALSSTATVPFIDL 61

Qy         61 NPNGPLWDPSVSGVPQAERGSLGATIMGPTDVDTTKANPDLLAPPTTDHGSVDNAKWAFS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         62 NPNGPLWDPSVSGVPQAERGSLGATIMGPTDVDTTKANPDLLAPPTTDHGSVDNAKWAFS 121

Qy        121 LSHNRLQTGGWAREQNIGAMPIATEMASVNMRLEPGAIRELHWHKTAEWAYVLKGNTQVT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        122 LSHNRLQTGGWAREQNIGAMPIATEMASVNMRLEPGAIRELHWHKTAEWAYVLKGNTQVT 181

Qy        181 AVDQNGKNFIGTVGPGDLWYFPPGIPHSLQATGDDPEGSEFILVFDSGAFSEDSTFLLTD 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        182 AVDQNGKNFIGTVGPGDLWYFPPGIPHSLQATGDDPEGSEFILVFDSGAFSEDSTFLLTD 241

Qy        241 WMSHVPVEVLAKNFQTDISAFARIPAEELYIFPAAVPPDSQQDPTSPEGTVPNPFTFALS 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        242 WMSHVPVEVLAKNFQTDISAFARIPAEELYIFPAAVPPDSQQDPTSPEGTVPNPFTFALS 301

Qy        301 KVPPMQLSGGTAKIVDSTTFTVSKAIA AAEVTIEPGAIRELHWHPTQDEWSFFIEGRARM 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        302 KVPPMQLSGGTAKIVDSTTFTVSKAIA AAEVTIEPGAIRELHWHPTQDEWSFFIEGRARM 361

Qy        361 TIFAAQSNARTFDYQAGDIGYVPATMGHYVENIGNTTVRYLEIFNTAVFEDISLSNWLAL 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        362 TIFAAQSNARTFDYQAGDIGYVPATMGHYVENIGNTTVRYLEIFNTAVFEDISLSNWLAL 421

Qy        421 TPPELVKAHLGFDDATMAHLAKVKPIVVGPA 451
              |||||||||||||||||||||||||||||||
Db        422 TPPELVKAHLGFDDATMAHLAKVKPIVVGPA 452

Similarly, the enzyme activity at various pH of the OxDC as claimed is also inherently associated with the OxDC polypeptide of Cowley et al. because structurally both the enzymes are same. Because the recombinant OxDC polypeptide expressed in any filamentous host cell  of the claimed invention and that a recombinant OxDC polypeptide expressed in any filamentous host cell  of the reference is one and the same, Examiner takes the position that the OxDC activity and maintaining said activity at various pH disclosed in the reference is inherently same  as claimed in claims 2 and 3. Since the Office does not have the facilities for examining and comparing applicants' OxDC protein with the protein of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product (i.e. recombinant OxDC protein) and the product of the prior art (i.e., recombinant OxDC protein). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594. 
Besides, according to MPEP 2112.01- when structure recited in the reference is substantially identical to that of the claims, claimed properties, or functions are presumed to be inherent.
2112.01 Composition, Product, and Apparatus Claims [R-07.2015]
I. PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).

Claim 4 is included in this rejection because claim 4 is a Product by Process claim. While claim 4 recites product (OxDC) in product by process form, patentability of a product by process claim is determined by the characteristics, of the product only. As there is no evidence that the recombinant OxDC product as recited in claim 4 would be any different from the recombinant OxDC recited by the Cowley et al. see, MPEP 2113:
2113 Product-by-Process Claims [R-08.2017]
I. PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)

Cowley et al. do not teach the gene encoding OxDC polypeptide is derived from Flammulina velutipes (for claim 4), recombinant filamentous host cell is Trichoderma including T. reesei (for claims 7, 10 and 11) and at least 10% of the sequence encoding the recombinant OxDC is codon optimized (for claim 12).
However, Landowski et al. teach filamentous fungal cell comprising and overexpressing  a recombinant polynucleotide encoding a heterologous polypeptide, wherein the polypeptide is produced at a level of at least two-fold higher than the production level of the polypeptide in a corresponding parental filamentous fungal cell, wherein the fungal host cell is a Trichoderma reesei host cell as claimed (see, abstract, claims 1-7), wherein the filamentous fungal host cell Trichoderma reesei is well known for producing any heterologous genes encoding proteins in increased amounts (see, Li et al. 2012, as evidential reference). 
Landowski et al. do not teach the gene encoding OxDC polypeptide is derived from Flammulina velutipes (for claim 4), and at least 10% of the sequence encoding the recombinant OxDC is codon optimized (for claim 12).
However, Wang et al. (CN106939315B) teach a preparation method of oxalate decarboxylase (OxDC), wherein the method comprises the steps: constructing a recombinant expression plasmid vector comprising Bacillus-containing acid induced promoter, a secretion signal peptide, and a fungus Flammulina velutipes derived oxalate decarboxylase (OxDC) gene prepared under the control of the secretion signal peptide, transforming bacilli normally growing in a pH value being not more than 4.5 by the vector to prepare oxalate decarboxylase enzyme recombinant bacteria; and carrying out culture and acid feeding on the recombinant bacteria in a fermentation medium, inducing the recombinant bacteria, and carrying out simple purification to recover generated extracellular oxalate decarboxylase  enzyme (see, Machine translated whole document).
Wang et al. do not teach at least 10% of the sequence encoding the recombinant OxDC is codon optimized (for claim 12).
However, Sidhu et al. teach a method for isolating one or more recombinant oxalate decarboxylase (OxDC) proteins encoded by a nucleotide sequence in the cytoplasm of a host cell, wherein the nucleotide sequence of oxalate decarboxylase gene is codon optimized in order to overexpressed in the host cell (see, abstract, para 23, 29, 46, 48, 50, and 128, and claims26-31). 
Therefore, it would have been obvious to one of ordinary skill in the art to arrive at the claimed invention as a whole before the effective filing date by combining the teachings of Cowley et al. Landowski et al. Wang et al. and Sidhu et al.  to use OxDC polypeptide derived from Flammulina velutipes as taught by Wang et al. use the filamentous fungal host cell Trichoderma reesei as taught by Landowski et al. and using codon optimization of OxDC gene for overexpression in a host cell as taught by Sidhu et al. and modify Cowley et al. to produce increased amount of OxDC polypeptide in view of the teachings of Landowski et al. Wang et al. and Sidhu et al. to arrive the claimed invention.
One of ordinary skilled in the art would have been motivated to overexpress OxDC protein in filamentous fungal host cell Trichoderma reesei in order to produce increased amount of OxDC protein for using in down-stream purpose of degrading oxalate for the prevention and treatment of urinary calculi to be used as medicine, and food supplement, which is pharmaceutically, therapeutically, commercially, and financially beneficial.
One of ordinary skilled in the art would have a reasonable expectation of success because Cowley et al. could successfully produce recombinant OxDC.
Thus, the above references render the claims prima facie obvious to one of ordinary skill in the art.

Conclusion
Status of the claims:
Claims 1-4, 7 and 10-13 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F, at 9:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Office Rm. REM 5A49 and Mailbox-REM3C70
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656